Name: Council Directive 89/370/EEC of 8 June 1989 amending Directive 83/129/EEC concerning the importation into Member States of skins of certain seal pups and products derived therefrom
 Type: Directive
 Subject Matter: natural environment;  animal product;  trade;  marketing
 Date Published: 1989-06-14

 Avis juridique important|31989L0370Council Directive 89/370/EEC of 8 June 1989 amending Directive 83/129/EEC concerning the importation into Member States of skins of certain seal pups and products derived therefrom Official Journal L 163 , 14/06/1989 P. 0037 - 0037*****COUNCIL DIRECTIVE of 8 June 1989 amending Directive 83/129/EEC concerning the importation into Member States of skins of certain seal pups and products derived therefrom (89/370/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Directive 83/129/EEC (1), as amended y Directive 85/444/EEC (2), and in particular Article 2 thereof, Having regard to the proposal from the Commission, Whereas Directive 83/129/EEC provides that Member States shall take or maintain all necessary measures to ensure that the products listed in the Annex thereto are not commercially imported into their territories; Whereas Directive 83/129/EEC expires on 1 October 1989; Whereas the European Parliament has adopted a written declaration calling for an indefinite extension of Directive 83/129/EEC; Whereas the negative consequences to be expected from the expiry of Directive 83/129/EEC should, in the interest of all parties concerned, be avoided; Whereas an extension of Directive 83/129/EEC is a useful complementary measure to the measure of the Canadian Government to end all commercial hunting of whitecoats and blue backs; Whereas there are increasing doubts with regard to the effects of non-traditional hunting on the conservation of harp seals in the East Atlantic, the Barents Sea and the White Sea, where they are, in addition to hunting, also affected by the depletion of prey fish species and entanglement in nets along the Norwegian coast; Whereas the Commission submitted a report to the Council on 26 August 1983, followed by a supplementary report on 14 June 1985; Whereas the Commission submitted a further report to the Council on 24 March 1988; Whereas Directive 83/129/EEC should be amended so that it remains applicable sine die, HAS ADOPTED THIS DIRECTIVE: Article 1 Article 2 of Directive 83/129/EEC is hereby replaced by the following: 'Article 2 This Directive shall apply from 1 October 1983.' Article 2 This Directive is addressed to the Member State. Done at Luxembourg, 8 June 1989. For the Council The President J. L. SAENZ COSCULLUELA (1) OJ No L 91, 9. 4. 1983, p. 30. (2) OJ No L 259, 1. 10. 1985, p. 70.